IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IMH HEALTHCARE LLC,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1183

STATE OF FLORIDA OFFICE
OF INSURANCE REGULATION
ETC.,

      Appellee.


_____________________________/

Opinion filed September 16, 2016.

An appeal from the Office of Insurance Regulation.
Kevin M. McCarty, Commissioner.

M. Stephen Turner, David K. Miller, and Alexandra E. Aparicio of Broad and
Cassel, Tallahassee, for Appellant.

Shaw P. Stiller, Chief Assistant General Counsel, and Alyssa S. Lathrop, Assistant
General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.